OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order reversed, with costs, petition denied in its entirety and respondent’s cross motion, insofar as it sought to confirm the arbitrator’s award to him of $48,000, granted. Petitioner Lehman Brothers failed to meet its heavy burden to vacate the arbitration award on respondent Cox’s counterclaim.
Concur: Chief Judge Kaye and Judges Ciparick, Graffeo, Read, Smith, Pigott and Jones.